J-S09003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    PENN WASTE, INC.                           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    WILLIAM C. NEAL                            :
                                               :
                       Appellant               :       No. 1216 MDA 2017

                 Appeal from the Judgment Entered July 3, 2017
                  in the Court of Common Pleas of York County
                      Civil Division at No.: 2017-SU-000741


BEFORE:      GANTMAN, P.J., McLAUGHLIN, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                                 FILED MARCH 21, 2018

       Appellant, William C. Neal, appeals pro se from the default judgment

entered against him on July 3, 2017.1 We affirm.

       We take the background facts and procedure in this matter from the

trial court’s October 2, 2017 opinion and our independent review of the

certified record. On February 22, 2017, the magisterial district judge entered



____________________________________________


1 Appellant’s notice of appeal, filed on August 2, 2017, purports to be from
the trial court’s June 6, 2017 entry of default judgment. (See Notice of
Appeal, 8/02/17). However, the default judgment became final on July 3,
2017, when the trial court denied his petition for relief from default judgment.
See Estate of Considine v. Wachovia Bank, 966 A.2d 1148, 1152 (Pa.
Super. 2009) (“When a default judgment is entered by the prothonotary, the
judgment is not instantaneously final,” but becomes final after decision on
aggrieved party’s petition pursuant to Pa.R.C.P. 237.3.). We have changed
the caption accordingly.


____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S09003-18


a judgment against Appellant and in favor of Appellee, Penn Waste, Inc., in

its action for Appellant’s failure to pay for trash services required by

Shrewsbury Township’s mandatory trash collection ordinance.

       On March 22, 2017, Appellant appealed to the trial court. On April 6,

2017, Appellee filed a complaint with a notice to defend and a certificate of

service that reflected that Appellee mailed the complaint to Appellant at the

address he provided to the magisterial district justice.2    (See Complaint,

4/06/17, at attached Notice; see id. at attached Certificate of Service). The

complaint alleged that Appellant owns a non-occupied structure in Shrewsbury

Township, and that he failed to pay the amount due for mandatory trash

collection services since May 7, 2014, with a total due of $1,010.52 as of

January 2017. (See id. at unnumbered page 2 ¶ 9). Appellant failed to file

an answer. On May 17, 2017, Appellee served Appellant with a ten-day notice

of default. (See Ten-Day Notice, 5/17/17). On June 6, 2017, on praecipe by

Appellee, a default judgment was entered by the prothonotary, and Appellant

was provided with notice. (See Notice of Judgment, 6/06/17). On June 14,

2017, Appellant filed a petition for relief from the default judgment pursuant

to Pennsylvania Rule of Civil Procedure 237.3, alleging that Appellee failed to




____________________________________________


2 “The party filing a complaint under Rule 1004 shall forthwith serve it upon
the opposite party in the appeal by leaving a copy for or mailing a copy to him
at his address as shown in the magisterial district judge records[.]”
Pa.R.C.P.M.D.J. 1005(D).

                                           -2-
J-S09003-18


serve the complaint and praecipe for entry of judgment in compliance with the

Pennsylvania Rules of Civil Procedure. He did not file a proposed answer.

       On June 22, 2017, the trial court held a hearing on Appellant’s petition.

It gave Appellant the opportunity to present testimony and any evidence he

deemed necessary. Appellant repeated that he was not served, and did not

wish to offer anything else. (See N.T. Hearing, 6/22/17, at 2). The trial court

found Appellee properly served Appellant via U.S. mail at his current address,

which is appropriate in an appeal from a magisterial district judge proceeding.

(See id.).     The court also found that Appellant did not otherwise have a

meritorious defense, and denied his petition. (See id. at 3). Appellant timely

appealed.3

       Appellant raises eleven issues for our review:

       1.    Did the trial court err by allowing case below to proceed
       where Appellee below did not serve a complaint pursuant to Pa.
       R.C.P. 1007(2), Pa. R.C.P. 403 and Pa. R.C.P. 401 or by any other
       manner?

       2.    Did the trial court err by allowing case below to proceed
       when Appellee below did not serve a [n]otice to [d]efend pursuant
       to Pa. R.C.P. 1018.1 in any manner?

       3.    Did the trial court err by allowing case below to proceed
       when Appellee below did not serve a [p]raecipe for [e]ntry of
       [j]udgment pursuant to Pa. R.C.P. 237.1 (2)(ii) in any manner?

       4.    Did the trial court err in not entering [j]udgment [n]on
       [p]ros [p]ursuant to Pa. R.C.P. 237.3 against the Appellee below
____________________________________________


3Appellant filed a timely court-ordered statement of errors complained of on
appeal on August 25, 2017. The trial court filed an opinion on October 2,
2017. See Pa.R.A.P. 1925.

                                           -3-
J-S09003-18


       and dismiss the case with prejudice for the Appellee’s failure to
       timely file and serve the aforementioned documents?

       5.     Did the trial court err in effectively not affording [A]ppellant
       the right to cross-examine writings pursuant to Pennsylvania Rule
       of Evidence 612 (a) and 612 (b)(1)?

       6.    Did the trial court err in permitting witnesses to not be made
       available to the [A]ppellant for cross-examination pursuant to
       Pennsylvania Rule of Evidence 614 (a)?

       7.   Did the trial court err in permitting inadmissible hearsay
       pursuant to Pennsylvania Rule of Evidence 801 (a)(b)(c)?

       8.   Did the trial court err in permitting inadmissible hearsay
       pursuant to Pennsylvania Rule of Evidence 802?

       9.   Did the trial court err in not following the requirement of
       authentication and identification of evidence pursuant to
       Pennsylvania Rule of Evidence 901 (a)?

       10. Did the trial court err in causing and permitting [A]ppellant’s
       right to the Confrontation Clause under Article 1 Section 9 of the
       Pennsylvania Constitution to be denied?

       11. Did the trial court err in causing in permitting [A]ppellant’s
       right to the Confrontation Clause under Amendment Six of the
       United States Constitution to be denied?

(Appellant’s Brief, at unnumbered page 4).4

       We begin our review by observing it is well-settled that “[a]n appellant’s

failure to include an issue in his [Rule] 1925(b) statement waives that issue

for purposes of appellate review.” Lineberger v. Wyeth, 894 A.2d 141, 148


____________________________________________


4 Because the ground for relief in Appellant’s petition sounds in a petition to
strike, our standard of review “is limited to whether the trial court manifestly
abused its discretion or committed an error of law.” Reco Equipment, Inc.
v. John T. Subrick Contracting, Inc., 780 A.2d 684, 686 (Pa. Super. 2001),
appeal denied, 790 A.2d 1018 (Pa. 2001) (citation omitted).

                                           -4-
J-S09003-18


(Pa. Super. 2006) (citation omitted). Here, in his Rule 1925(b) statement,

Appellant failed to raise his first four issues, which involve allegations of trial

court error in finding Appellee did not violate the Pennsylvania Rules of Civil

Procedure. (See Appellant’s Brief, at unnumbered page 4; Concise Statement

of [Errors] Complained of on Appeal Pursuant to Pa.R.A.P. 1925(b), 8/25/17).

Therefore, they are waived.5 See Lineberger, supra at 148.

       Additionally, the trial court was unable to review the issues that

Appellant did raise in his 1925(b) statement because they were impermissibly

vague. (See Trial Court Opinion, 10/02/17, at 3).

              Rule 1925 is intended to aid trial judges in identifying and
       focusing upon those issues which the parties plan to raise on
       appeal. Rule 1925 is thus a crucial component of the appellate
       process. When a court has to guess what issues an appellant is
       appealing, that is not enough for meaningful review. When an
       appellant fails [to] adequately [] identify in a concise manner the
       issues sought to be pursued on appeal, the trial court is impeded
       in its preparation of a legal analysis which is pertinent to those
       issues. In other words, a [c]oncise [s]tatement which is too vague
       to allow the court to identify the issues raised on appeal is the
       functional equivalent of no [c]oncise [s]tatement at all.

Barnes v. Alcoa, Inc., 145 A.3d 730, 734 (Pa. Super. 2016) (citation

omitted).6



____________________________________________


5 Moreover, the record establishes that the trial court did not commit a
manifest abuse of discretion or error of law in finding that Appellee properly
conformed to the requirements of the Pennsylvania Rule of Civil Procedure
where it complied with all applicable rules. See Reco, supra at 686.

6 In fact, Appellant failed to raise any of these issues in the trial court, and
they are waived for our review on this basis, as well. See Pa.R.A.P. 302(a).

                                           -5-
J-S09003-18


      Instantly, the trial court observed that, although Appellant’s Rule

1925(b) statement contains general claims regarding cross-examination,

hearsay, and his right of confrontation:

      Appellant fails to detail what writings he was allegedly not
      permitted to examine. Appellant also fails to identify what
      witnesses he was allegedly denied the right to cross-examine.
      Appellant fails to identify what inadmissible hearsay was allegedly
      improperly permitted by th[e c]ourt. Appellant fails to specify how
      his right to confrontation was allegedly denied under both the
      United States and Pennsylvania Constitutions. Th[e c]ourt is
      without sufficient information to address Appellant’s claims[.]

(Trial Ct. Op., at 3). Therefore, issues five through eleven are waived for our

review. See Barnes, supra at 734.

      Similarly, in his brief, Appellant fails to provide references to the record

or pertinent law and discussion thereof in support of his fifth through eleventh

issues.   See Pa.R.A.P. 2119(a)-(c); (see also Appellant’s Brief, at

unnumbered pages 4, 8-9). In fact, the argument section of Appellant’s brief

suffers from the same issues of vagueness as his Rule 1925(b) statement.

      Specifically, he fails to identify what witnesses and evidence he was not

given the opportunity to cross-examine, what inadmissible hearsay the court

allegedly admitted, what documents were not properly authenticated, or how

he was denied his right to confrontation.           (See Appellant’s Brief, at

unnumbered     pages    8-9;   Appellant’s   Concise   Statement     of   [Errors]

Complained of on Appeal Pursuant to Pa.R.A.P. 1925(b)). Therefore, we are

unable to conduct meaningful review of Appellant’s claims; and issues five




                                      -6-
J-S09003-18


through eleven are waived on this basis as well.7 See Pa.R.A.P. 2101; J.J.

DeLuca Co., Inc. v. Toll Naval Assoc., 56 A.3d 402, 411 (Pa. Super. 2012)

(deeming claim waived where appellant failed to provide references to the

record or develop argument in support of claim); Siculietano v. K & B

Amusements Corp., 915 A.2d 130, 135 n.4 (Pa. Super. 2006) (issues waived

where, “aside from making passing references to [] two rules, [a]ppellants

have developed no appellate argument regarding the claim[.]”).

        Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/21/2018




____________________________________________


7   Additionally, we briefly note the trial court’s observation that:

        . . . Appellant was permitted to present any testimony and
        evidence at the hearing held on his [p]etition on June 22, 2017.
        [He] had the opportunity to call any witnesses that he believed
        supported his position at the hearing. [He] had the ability to
        speak with counsel for Appellee and examine any writings
        submitted by Appellee. . . . Appellant elected not to present any
        more argument aside from what was contained in his [p]etition
        but he was certainly afforded that opportunity.

(Trial Ct. Op., at 3-4). Therefore, his claims would lack merit, even if properly
preserved below, and not waived on appeal.

                                           -7-